       Case 2:21-cv-03238-JDW Document 7 Filed 09/03/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



JOY BATTLE,
                                           Case No. 2:21-cv-03238-JDW
              Plaintiff,

      v.

OLD NAVY, LLC, et al.,

              Defendants.




                                     ORDER

     AND NOW, this 3rd day of September, 2021, for the reasons stated in the

accompanying Memorandum, it is ORDERED that this case is REMANDED to the

Court of Common Pleas for Philadelphia County.

     The Clerk of Court shall mark this case closed for statistical purposes.

                                            BY THE COURT:


                                            /s/ Joshua D. Wolson
                                            JOSHUA D. WOLSON, J.
